           Case 2:16-cv-02361-APG-DJA Document 88 Filed 06/29/20 Page 1 of 1



 1                               UNITED STATES DISTRICT COURT

 2                                      DISTRICT OF NEVADA

 3 BROADCAST MUSIC, INC., et al.,                            Case No.: 2:16-cv-02361-APG-DJA

 4           Plaintiffs                                     Order for Stipulation of Dismissal or
                                                                       Status Report
 5 v.

 6 FIVE-STAR RESTAURANTS LLC, et al.,

 7           Defendants

 8         The parties stipulated to stay this case through the end of May 2020 to finalize settlement.

 9 ECF No. 87. To date, no stipulation of dismissal has been filed.

10         I THEREFORE ORDER that by July 10, 2020, the parties shall file either a stipulation of

11 dismissal or a status report. The failure to do so will result in dismissal of this case.

12         DATED this 29th day of June, 2020.

13

14
                                                           ANDREW P. GORDON
                                                           UNITED STATES DISTRICT JUDGE
15

16

17

18

19

20

21

22

23
